        Case: 3:19-cv-00434-JZ Doc #: 7 Filed: 03/14/19 1 of 2. PageID #: 71




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OHIO
                            WESTERN DIVISION


DREWES FARMS PARTNERSHIP,                 )   Case No. 3:19-cv-00434-JZ
                                          )
              Plaintiff,                  )   Hon. Jack Zouhary
                                          )
       v.                                 )
                                          )
CITY OF TOLEDO, OHIO,                     )
                                          )
              Defendant.                  )


                              ENTRY OF APPEARANCE


       Now come Gerald R. Kowalski, Sarah K. Skow, and the law firm of Spengler

Nathanson P.L.L. and hereby enter their appearance as counsel of record for Defendant

City of Toledo, Ohio in this action.

                                              Respectfully submitted,


                                              /s/ Sarah K. Skow
                                              Gerald R. Kowalski (0022323)
                                              Sarah K. Skow (0081468)
                                              SPENGLER NATHANSON P.L.L.
                                              900 Adams Street
                                              Toledo, Ohio 43604-5505
                                              Telephone: (419) 241-2201
                                              Facsimile: (419) 241-8599
                                              gkowalski@snlaw.com
                                              sskow@snlaw.com
                                              Counsel for Defendant
          Case: 3:19-cv-00434-JZ Doc #: 7 Filed: 03/14/19 2 of 2. PageID #: 72



                               CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing has been electronically filed this 14th

day of March, 2019. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. Parties

may access this filing through the Court’s system.


                                                    /s/ Sarah K. Skow
                                                    Sarah K. Skow
429405




                                                2
